DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/10/2019 was considered by the examiner.
Drawings
The drawings filed on 10/10/2019 are acceptable for examination by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-10, and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CORNELL et al. (US 2010/0247114 A1; hereinafter Cornell).
Regarding claim 1, Cornell teaches a printing device, comprising: a cartridge (104a-104e; 108, 110) including print substance: a belt 106: and a controller 100, comprising: a processing resource 100: and a memory resource [0021] including a non-transitory machine-readable instructions executable by the processing resource to: deposit a plurality of patches of the print substance from the cartridge onto the belt 106; determine a cartridge density based on a density of a sub-set of patches of the plurality of patches; and adjust a print substance output of the cartridge (104a-104e, 108, 110) based on the determined cartridge density (figures 1-2, 4, and 7; [0041-0042]).
Regarding claim 3, the instructions to adjust the print substance output of the cartridge further comprise instructions to: refrain from adjusting the print substance output in response to the determined cartridge density being below a predetermined density threshold [0041].
Regarding claim 4, the sub-set of patches of the plurality of patches are selected to determine the cartridge density based on the determined density of the sub-set of patches being above a predetermined density threshold [0040].
Regarding claim 5, the instructions to determine the cartridge density further comprises instructions to calculate an average density of the sub-set of patches of the plurality of patches [0040, 0043]. 
Regarding claim 6, the instructions to determine the cartridge density is performed at a predetermined interval based on an amount of print media output from the printing device [0041 discusses patch detections].
Cornell teaches regarding claim 7, a non-transitory machine-readable medium storing instructions that, when executed by a processing resource, cause the processing resource to: deposit a plurality of patches of print substance from a cartridge of a printing device onto a bell of the printing device:  determine, during an output calibration of the cartridge, a cartridge density based on a sub-set of patches of the plurality of patches:  compare the determined density of the sub-set of patches to a predetermined range of density values: and adjust a print substance output of the cartridge based on the comparison of the determined density of the sub-set of patches to the predetermined range of density values [0041 discusses this method]. 
Regarding claim 8, the instructions to adjust the print substance output further include instructions to: refrain from adjusting the print substance output based on the determined density of the sub-set of patches being the same as a 
Regarding claim 9, the medium, storing instructions to: determine, during a different output calibration, the cartridge density based on a different sub-set of patches deposited onto the belt from the cartridge; and compare the determined cartridge density of the different sub-set of patches to the predetermined range of density values [0041; the threshold has been determined by previous test patches].
Regarding claim 10, the medium, storing instructions to: increase the print substance output based on the measured density of the different sub-set of patches being less than a density value included in the predetermined range of density values [0041; if over the threshold, print density is increased].
Cornell also teaches regarding claim 12, a method, comprising: depositing, by a printing device, a plurality of patches of print substance from a cartridge of the printing device onto a belt of the printing device:  determining, by a sensor of the printing device during a first output calibration of the cartridge, a cartridge density based on an average density of a sub-set of patches of the plurality of patches [0043]: comparing, by a controller of the printing device, the determined density of the sub-set of patches at the first output calibration of the cartridge to 
Regarding claim 13, the method further comprising: determining, during a second output calibration of the cartridge, the cartridge density based on a calculated average density of a different sub-set of patches of the plurality of patches deposited by the printing device during the second output calibration: and comparing the determined density of the different sub-set of patches at the second output calibration of the cartridge to the predetermined range of density values (figure 7, [0040, 0043]; [0043] states that the average of the patches may be used with this method).
Regarding claim 14, the method further comprising: refraining from altering the print substance output of the cartridge based on a determination that the cartridge density determined at the first output calibration and the second output calibration is the same [0041, under threshold].
Allowable Subject Matter
Claims 2, 11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim 2 recites the printing device of claim 1, wherein the instructions to adjust the print substance output of the cartridge further comprise instructions to: decrease the print substance output in response to the determined cartridge density being above a predetermined density threshold.
Claim 11 recites the medium of claim 9, storing instructions to: decrease the print substance output based on the measured density of the different sub-set of patches being greater than a density value included in the predetermined range of density values. 
Claim 15 recites the method of claim 13, wherein the first and the second output calibrations occur at predetermined intervals that are based on an amount of print media output.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Deer et al. (US 2005/0073731 A1) teach color conversion for a color cartridge.  Bowers (US 2002/0126301 A1) teaches self-calibrating ink .
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA GRAINGER whose telephone number is (571)272-2135.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Labelle can be reached on 571-272-211594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private 

/Q GRAINGER/Examiner, Art Unit 2852                                                                                                                                                                                                        

QG